LEWIS, J.
(dissenting).
I dissent. The defense was emotional insanity, and the case was submitted to the jury upon the theory that the evidence would warrant a verdict of murder in the first or second degree, or manslaughter in the first degree. Conceding that no error was committed in the rul*365ings during the trial and in the charge of the court, in view of the fact that the jury were permitted to separate during the trial, and received and read certain prejudicial newspaper articles, a new trial should have been granted upon the ground of irregularity in the proceedings and misconduct of the jury.
The attempt is made in the majority opinion to show that the crime was deliberate and long planned, and that no other conclusion was possible; and this assertion rests upon certain excerpts taken from letters written by defendant to the boy. Looking back to these letters, with the incidents of the tragedy in mind, the fact standing out that ..two innocent lives were sacrificed, no excuse or justification appearing, and by reading here and there and putting emphasis on certain words, possibly the inference may be drawn that for many months the purpose had been forming to destroy the boy and any one else who should interfere with their companionship. But it was for the jury, .and not this court, to determine whether such an inference is justified. However, other extracts may be taken from some of the letters which, when read in connection with the entire contents thereof, tend to show a relation of great friendship, trust, and confidence, an unusually deep attachment and unselfish interest in the boy; and when all the letters are considered' as a whole, even retrospectively, they are inconsistent with the theory of a deliberative and premeditated murder.
The first of this series of letters was dated March 3, 1905, and is ■quoted in part in the opinion, but closes as follows:
Well, old boy, I should like to think that it is not your fault, as I used to; but it looks as if it was you now. Well, Johnny, old boy, you know how I love you and what I have tried to do for you. I have spoiled my own chances for your sake, and what reward have I got ? Well, we will try once more and make a success of it, or-. Well, John, I might get a letter from you in answer to one of mine; but what makes you take so- long before writing? Tell me all about yourself when you write.
Hoping to hear from you soon, I remain your loving friend,
Bill.
Reading this letter as a whole, it does not necessarily convey a threat .against the life of the boy, and, when read in connection with defend*366ant’s testimony, is consistent with the theory that he had assumed a sort of protectorate or guardianship over him, had furnished him with money, and attempted to instruct him in his trade. And so with the letter of March 7, found on page 194 of the record, from which an extract is set out in the opinion. If any sinister motive or threat may be inferred from that part of the letter copied, it is explained when taken in connection with that part which is not referred to in the opinion:
Now, John, I always tried to learn you to do things right, and should like to see you do the same. * * * I want you to believe that I love you now as much as I ever did, and think you intend to do what is right, and that everything will be all right soon. * * * Say, John, if you find that job too much for you, and you wish to be with me, you don’t have to wait for the time we agreed on, but come right away. I could be working if I felt well enough, and if you were here would be working sure. Be sure and say what you think about the plumbing school I spoke about in my last letter.
From your loving friend, Bill.
The next extract in the opinion is taken from the letter of March 18, and consists of portions taken from selected parts, conveying a very inaccurate sense of it as a whole. It is found on page 178 of the record, and the more important passages not referred to in the opinion are:
You know that if you deal square with me I will try and do my best for you. I think you will change your mind about some things soon. I have been to Cincinnati since I wrote last. Went to take care of horses on train, got pass back, and, as I expected to get letter from you, used it and got back in time to get your nice letter. I don’t care much for the style of it, but think it funny. I don’t want you to say any more about what is past, if you intend to act straight in the future. * * *
Now, Johnny, old boy, you know how I care for you, and also know that I would do anything for you that I consider right. So consider everything, also remember our talk we had together before I left St. Paul. Why is it you turn against me now ? Is it because I am in poor luck and broke ? * * *
*367I told you all about my past, and gave you a true account of it, too. I did not think you would care for me after, but you told me then that you cared more for me then than you did before. I would not try to make friends with any one without letting them know my record. Well, everything you did at that time got me to care more for my little partner. Don’t turn against me now, old boy, just when I need a friend more than I ever did.
Evidently this man had seen dark days, but had found a friend in this boy, in whom he confided and trusted, and whom he appeared to want to help.
The extracts set out in the opinion from the letter of March 13 constitute another instance where only portions are extracted and put together, apparently making a consecutive writing, whereas it requires a consideration of the entire letter to ascertain the meaning of the writer. The following selections illustrate the theory that no immoral motive induced the correspondence:
If you stuck to me, would I be bumming around the country, or would I be working steady and saving money for us both? Just think, John, old boy, think of the number of times you told me you cared for me, how you got me to give up my habits, and at the same time the few friends I had. Why did I do it? Why did you get me to think you cared for me? Was the little you got out of me worth it? To wreck a man’s life, spoil all his chances, try to drive him crazy, or send him to the pen, will you do all this, John, or will you stick to your word this time? * * * I need you to keep me straight for awhile until I get settled somewhere.
The letter of March 28, found at page 192 of the record, contains the following:
So keep our business to yourself until such time as I wish to make it public. You know that my letters to you have been crazy enough, but you also know that I don’t write such letters to any one else. As for your mother, you know that I always said that she was all right, and that I have the greatest respect *368for her. She will not interfere between us, I know, as she knows whether you will be better off with or without me.
'This letter bears out the claim, made by the defense at the trial, that the mother had consented to their traveling together to look for work, .and these expressions of respect for the mother are not in harmony with any base relations with the boy and are inconsistent with a plan to effect their murder. Another letter appears in the record on page 189, not referred to in the opinion, dated at Cairo, Illinois, March 26, in which the writer refers to their probable trip to Winnipeg the following June, and looks forward to meeting the boy at St. Paul, and ■contains the following declaration of friendship:
Well, Johnny, old boy, we will stick together this season, and then, if you wish to leave me on your own account, I won’t prevent you; but I shall be sorry to lose you even then, because I do care for you.
Another point emphasized in the opinion in support of the argument that the evidence unerringly and conclusively leads the mind to 'but one conclusion — murder, deliberate and premeditated — is the incident at St. James. The record does not support the assertion that the father objected to the companionship because of any unnatural relation between defendant and the boy. He objected to his son leaving St. James and going with defendant, as of course he had a right to do; 'but that such objection was based upon the ground intimated by the state was entirely unproved. If it were true, there would have been ■no mere objection by the father, and friendly relations- between him and defendant would then and there have been immediately severed. But after that date defendant visited at the home of the father and was upon friendly terms with him at St. Touis, and Mr. Keller did not -deny that he had written defendant asking for a loan of money. Besides, during most of the period under consideration the father was away from home, and the son was living with his mother, and upon ■cross-examination Mr. Keller stated that so far as he knew the boy might have accompanied defendant upon their various trips with the ■consent of the mother, all of which is consistent with an innocent •friendship, although opposed by the father.
*369Defendant gave no coherent account of the tragedy. . I-Ie protested that he could not have killed his friends, that there was no reason for shooting Johnny and his mother, and claimed that his mind was a blank as to the details of the occurrence, and immediately thereafter appeared at police headquarters, excited and faint, and urged the officer to send a doctor quick — that he might have hurt some one. His conduct and declarations are consistent with the theory that the deed was committed in the heat of passion, or at least without deliberation. While it conclusively appears from the evidence that the boy met his death at the hands of defendant by means of a revolver, that the shooting was inexcusable and unjustifiable, yet the evidence is convincing that the tragedy was the outgrowth of some sudden quarrel or disturbance, and was committed in the heat^of passion brought about by the peculiar, excitable temperament of the man, his love for the boy, and the probable interference with their companionship. To what extent defendant became unbalanced, and to what degree an intention to effect death was manifested, were unquestionably the exclusive and absolute duty of the jury to determine.
The degree of guilt, as shown by the circumstances surrounding the commission of a homicide, is well defined in the law, as the result of long experience. By the common law murder was the unlawful killing of a human being with malice aforethought, expressed or implied, There were no degrees of murder, and all such crimes were punishable by death. But the legislature in its wisdom, in common with many other states, divided murder into degrees according to the circumstances attending its commission. This, upon the theory that in natural justice the penalty of death should not be inflicted in cases where the evidence indicated that the homicide was the result of sudden passion or impulse, and not committed with deliberation, reflection, or a fixed and determined purpose. A homicide committed on a sudden impulse may be premeditated, in a certain sense, because of intent to kill, yet it is not deliberate, and therefore does not constitute murder in the first degree. Copeland v. State, 7 Humph. (Tenn.) 479; Commonwealth v. Drum, 58 Pa. St. 9; Leighton v. People, 88 N. Y. 117; Fahnestock v. State, 23 Ind. 231.
To constitute murder in the first degree there must be a fully formed purpose to kill, with so much time for such deliberation and premedi*370tation as to convince the jury-that such purpose is not the immediate offspring of rashness and impetuous temper, and that the mind has become fully conscious of its design. Commonwealth v. Drum, supra. It is enough, however, if there is time for the mind to think upon or to consider the act and then determine to do it. In Leighton v. People, 88 N. Y. 117, it was said: “An act coexistent with and inseparable from a sudden impulse, although premeditated, could not be deemed deliberate, as when, under sudden and great provocation, one instantly although intentionally kills another. But the statute is not satisfied unless the intention was deliberated upon. If the impulse is. followed by reflection, that is deliberation.” More fully stated in Fahnestock v. State, supra, as follows: “In murder in the first degree, premeditated malice requires that there should be time and opportunity for deliberate thought, and that, after the mind conceives the thought of taking the life, the conception is meditated upon, and a deliberate determination formed to do the act. That being done, then, no difference how soon the fatal resolve is carried into execution, it is murder in the first degree. In murder in the second degree, the purpose or intention to kill is followed immediately by the act, and is not premeditated, the time and the circumstances are not such as to allow of deliberate thought, yet there must be a formed design and purpose kill.”
I will not presume to pass any criticism upon the learned trial court for the manner in which the different degrees of murder were submitted to the jury, but I cannot refrain from expressing regret that murder in the second degree and manslaughter in the first degree did not receive more independent treatment with reference to the evidence. The jury appear to have caught the distinction only in part, for after being in consultation for a considerable time, they returned into the courtroom and presented the following question to the court for answer:
If John Keller was shot by defendant in the heat of sudden passion, on the spur of the moment, immediately following a scuffle with Mrs. Keller, with intent to kill, but without previous intention, would that be murder in the first degree ?
*371But the court replied that it could be best answered by again reading to the jury that part of the charge which explained the question, and thereupon restated the general principles of law applicable to murder in the first and second degree, and manslaughter in the fifst degree, without reference to the evidence applicable to the principles announced. I do not claim any error here, but, considering subsequent developments as to influences at work upon the jury, and in view of the fact that the jury were in doubt on this very point, it was unfortunate that such phase of the case was not more independently set out in the charge. However, the trial court was of the opinion that the evidence was not all one way, but that it was doubtful what degree of crime had been committed, and hence the jury must determine it. Had the court instructed the jury that the evidence did not warrant any other verdict than murder in the first degree, can it be doubted that it would have been an infringement upon the province of the jury and error? But the majority of the court, acting as a court of review upon appeal, differ with the learned trial court as to the weight of the evidence, and hold that only one conclusion was possible and that any other than the one arrived at by the jury would have been an impeachment of their intelligence.
Such being the issues, were the jurors permitted to proceed in their consideration of the evidence in that calm, free, and unprejudiced attitude of mind demanded by common consent and guarantied by the. law of criminal procedure? According to the affidavit of juror Gorman, after the trial had commenced and the selection of a jury was. in progress, at about noon on May 15, the St. Paul Daily News, published at St. Paul, was placed in the hands of one of the jurors, and! contained the article referred to in the affidavit as “Exhibit B” and! found in the record. Mr. Gorman affirms that he read the article himself, and that many of the jurors commented upon it and accepted its contents as true. The article was headed:
TWO MURDERERS IN PEOT TO ESCAPE.
GOTTSCHALK AND WILLIAMS HAD MURDEROUS BLUDGEON READY FOR USE.
Sheriff Frustrated Plan.
The article contains a detailed statement of an effort made by the two so-called murderers to escape; that Williams confessed to being in the *372plot, and that he (Williams), being a plumber by trade, had unscrewed a piece of gas pipe, one inch in diameter and two feet long, which 'connected the shower-bath' arrangement in the bathroom on the third ¡floor of the jail; that Williams admitted it was planned for either him.•self or Gottschalk, when a favorable opportunity offered, to fell their jailer with the pipe, get possession of the keys, and so make their escape. The article was intensified by a picture of the piece of gas pipe, underneath which were the words, in large letters:
WEAPON WHICH GOTTSCHALK AND WILLIAMS PREPARED TO AID IN THEIR ESCAPE FROM JAIL.
At the close of the article it was stated that Williams’ attorney denied any such confession had been made. The accusation against the •defendant was false in every particular, but such fact was unknown to the jurors until the trial was over, and although the paper was placed in the hands of Gorman and another juror before they were selected as jurors in the case, yet it is averred in the affidavit that the article was read, considered, and commented on by different members <of the jury while they were in the discharge of their duties in weighing the evidence. It is not denied that the article appeared either in Ihe noon or evening edition of the Daily News on May 15, and there -was no attempt on the part of the state to contradict the statements •made in the affidavit. The consequence was that certain of the jurors, while, considering the evidence, were probably under the impression •that the man they were trying for his life was ready to commit another ■murder, if necessary, in order to effect his escape.
The trial proceeded, and on May 18, in the five o’clock edition of •the St. Paul Dispatch, appeared an article bearing upon the trial of «defendant, and according to the affidavit of Mr. Gorman, one of the jurors, the jury were permitted to separate during the course of the trial, and during the adjournment on the evening of May 18 the paper •referred to, containing the article stated, came into his hands; that he rand other jurors read the same; and that he believed, from his ac•quaintance with the jury and with the circumstances of the trial, that ¡the jury were greatly prejudiced against defendant on account of •¡¡the' article. A similar affidavit was made by juror Reed.
*373“THAT’S A DAMNED LIE!”
SHOUTS THE ACCUSED,
was the heading in large type, and the paper containing the article is-attached to one of the affidavits in the record, and is in part as follows:
Williams’ Heated and Unexpected Reply to County Attorney Produces a Tense Moment at the Williams Murder Trial Today —Proceedings in Detail.
Did you ever see a wild beast at bay — teeth exposed, eyes-glaring with fury, claws unsheathed for the savage spring?' Williams — William Williams — was the wild beast this morning: as he sat on the witness stand, baited, surrounded, at bay.
The hell within the man burst forth in uncontrolled fury and he screamed out:
“No sir, it’s not; that’s a damned lie.”
Victims devoted to death used once to stand on the bloody sands of the arena in Rome, a circle of faces all about them.
The scale is infinitely less in courtroom No. 1 — a small, poor place to exemplify the ancient show of the arena; but the parallel was visible. Williams sat there on the stand, the center of a semicircle of crowding people that had crushed into the room.
He finished his story to the friendly attorneys for the defense, told it with something like a pacific smile on his great mouth, told it as though it would be received as the correct statement of his unselfish affection for the dead boy, John Keller.
But if he thought for a moment that this pleasant tale of self-denial would establish him as the kind friend of “Johnny” he was terribly deceived.
Baiting Began.
County Attorney Kane began the cross-examination, the baiting, the prodding, the searching into him, the unrelenting scrutiny into his dark consciousness, and the man endured for a time, and then the hell of hot fury burst forth.
It was a terrible spectacle. The great, strong neck made spectators think of the hangman’s eager noose.
*374The blood of the murdered lad and his mother called calmly and coldly for vengeance, never ceasing the appeal even when the exulting devil within the man prompted him to cry out.
O, if he only held a knife grasped tightly in his right hand; if he could only once more hold with clinched steady fingers the pistol that he had been permitted to examine as he sat there, then how he would have sprung into the arena to fight and die right there in court room No. 1, die at the very feet of Clark and Miesen and the stout Picha.
Surely he would have sprung from that witness stand screaming his defiance, pale, distorted, to kill once more, with a grin of contempt for the dangling hangman’s noose.
Quieted by Counsel.
But he did not spring. Once he half rose from the chair of torture, but sat down again.
“Don’t get angry, don’t show temper,” quieted the counsel, Cormican and Clarke, and the poor, forlorn, friendless animal with the repulsive face subsided, while Kane, county attorney, resumed the attack.
It was no use for Williams to look for friendliness there in that close ring of faces, no use now to apologize, mumbling for the bloody deaths of mother and son sleeping the sleep that knows no waking under the spring sod of the graveyard. Too late, too late, now — and for the moment the hell of despair broke its bounds within him and he screamed:
“No sir, it’s not; that’s a damned lie.”
“You had best close that knife on your table,” advised John Clark, veteran policeman.
“Do you think he would really spring?”
“Well, he might.”
What Roused the Devil?
What was it made Williams scream out? Why simply this: He had taken Johnny Keller with him to Fort Assinniboine, where he was working for the United States government as a steamfitter.
*375Why didn’t he stay there at work and good wages rather than abandon his work in about a week?
Because the “sleeping accommodations” were not fit for Johnny. So he bought a home ticket for “Johnny,” had fifteen cents left, and then took “freight” home.
Did he remember a man named Marvin?
Yes, Marvin was a foreman.
Do you remember Murphy?
Murphy — Murphy—well it did seem that he had heard the name somewheres.
Now, didn’t Murphy object to your sleeping in the same room ■ with that boy? Didn’t you tell him that if the boy went, you would go, you would both go. Isn’t that true ?
And then, face pale with fury, Williams screamed out:
“No sir. it’s not; that’s a damned lie.”
Keep quiet, compose yourself, Mr. Williams. A deputy sheriff has stolen around on your left flank there by the south end of the jury box. Miesen is there and Clark and Picha. Don’t spring down to fight and die here in the little arena, dark from its hideous blue curtains. Keep quiet, Williams. These strong men would tear you limb from limb.
It was an awful thing to see this homeless hobo sitting there, fighting the world, his only friend, the leering devil within him, urging him on with hot whispers to his doom.
Ignoring the assertion in the affidavit that the jury were influenced thereby, what were the probabilities? Recall here the theory upon which the state conducted the prosecution for murder in the first degree, and that there was another phase of the case inconsistent with murder in the first degree, while considering the probable effect of this newspaper article upon the minds of the jurors. And the majority opinion disposes of it by stating that it did not purport to refer to’any matter occurring outside of the courtroom; that the article correctly stated the evidence, and that the comments related to matters occurring in the presence of the jury, who were in a position to verify them.
The only possible ground for the admission of the question as to Marvin and Murphy was to lay the foundation for impeachment of *376the defendant. Those questions implied that Murphy was in possession of knowledge which caused him to prevent the continuation of the companionship. The very fact that the question was put to defendant, carrying with it a false insinuation, was the sting which threw defendant into the raging passion described in the article, conceding it to be true. The state, with alf the machinery at its command for collecting evidence, was willing to let the imputation rest upon the denial of defendant, without calling Murphy or Marvin to prove the truth of the charge. The defense was powerless. It could not call Murphy and Marvin to support defendant’s denial. The insidious insinuation had been lodged in the minds of the jury. It would take some effort for them, unlearned in the law, to perceive that the state had made a sham play. But the “baiting” and “prodding” had caused “the hell of that fury to burst forth”; and this was what the state wanted.
Can it be doubted that this newspaper comment, brought to the jury without the knowledge of s the court, had weight with them when considering a critical point in the case? Was this no more than a fair repott of the court proceedings? To what purpose has the sanctity of the jurors’ prerogative been guarded by statutes if they may ruthlessly be encroached upon in this manner ? What a pity the talent exhibited in that write-up could not be engaged in a better service than thus exploiting the frailties of the unfortunate!
I believe the views I have attempted to express are in harmony with the general trend'of judicial thought and expression on the subject.
In the case of State v. McCormick, 20 Wash. 94, 54 Pac. 764, the trial court was reversed and a new trial granted on the ground that the court, without permission of defendant, delivered to certain of the jurors letters and newspapers addressed to them, although the letters were from a distance and had been in transit for several days, and the newspapers contained nothing relative to the cause on trial. The court say: “It is the intention of the law that jurors in all actions shall be most carefully guarded from outside influences, and while it is probably true, in this case, that the documents sent in did not influence them in arriving at their verdict, it is possible that they did. * * * The opportunity was given, and the fact that they might have contained something of the kind is sufficient.”
*377In Commonwealth v. Johnson, 5 Pa. C. C. 236, a newspaper containing the following expression was read in the presence of the jurors, and discussed by them: “We hope that strict justice will be accorded (to the defendant), and that, if innocent, which few believe, he may be able to prove it, and thus save his neck from the gallows.” This was held to be sufficient ground for a new trial, and the trial court was. reversed.
In People v. Stokes, 103 Cal. 193, 37 Pac. 207, a newspaper article was read in the jury room which contained a report of the evidence in the case, including certain evidence which the court had ruled to be inadmissible, and also contained intimations that two of the jurors had been corrupted. A new trial was granted, although it did not appear that the jurors were in any manner prejudiced thereby, and in that case the rule is stated (taken from Woodward v. Leavitt, 107 Mass. 453, 466): That where evidence has been introduced tending to show that without authority of law, but without any fault of either party or his agent, a paper was communicated to the jury which might have influenced their minds, the testimony of the jurors is admissible to disprove that the paper was communicated to them, but not to show whether they were influenced by it.
Williams v. State, 33 Tex. Cr. 128, 25 S. W. 629, 28 S. W. 958, is a very instructive case, intensifying by contrast the rule that when a newspaper contains a true report of the evidence, and nothing more, the inference cannot be raised that the jury were prejudiced thereby. The court say: “So far as we are able to gather from transcript, there is nothing in the report, nor in the paper itself, which in the slightest degree indicated the drift of public opinion as to appellant’s guilt or innocence, nor is any prejudice or bias for o.r against appellant shown in any comment therein, and it contained no fact that was not introduced in the evidence on the trial.”
In Cartwright v. State, 71 Miss. 82, 14 South 526, it was held to be ground for a new trial because members of the jury procured and read newspapers containing reports of the evidence, accompanied by comments of the reporter unfriendly to defendant and calculated to excite prejudice against him.
In Carter v. State, 77 Tenn. 440, a new trial was granted by a majority of the court upon the ground that the jurors had been permitted *378to read a newspaper article about the trial of the case. Two of the judges dissented upon the ground that they did not consider the newspaper article inflammatory in character or calculated to prejudice the prisoner’s case with the jury, because the article only gave a history of the case and the progress of the trial, concerning which the jurors were as well posted as the writer of the article.
In Walker v. State, 37 Tex. 366, it was held error to allow jurors to have access to newspapers containing an imperfect or incorrect account of the trial, together with the comments upon the persons and character of those connected with the trial. For cases where the newspaper articles were prejudicial, but had been waived by defendant and his counsel, see Bulliner v. State, 95 Ill. 394; State v. Walton, 92 Iowa, 455, 61 N. W. 179. A timely article on this subject appeared in the April, 1905, number of the Green Bag, by Clarence Bishop Smith.
As an instance that trial courts are endeavoring to forestall the effects of the ever active reporter and secure the co-operation of the press, the presiding judge at the famous Suit Case2 trial in Boston called in the representatives of the press and requested them to refrain from publishing any thing concerning the case in advance of the trial, and then only the actual proceedings; and in this instance the newspapers would undoubtedly have refrained from publishing the articles mentioned, had it occurred to their representatives that such action would be an encroachment upon the duties of the court.
1 am aware that in the case before us the matter referred to was not brought to the attention of the court pending the trial. But only thirty days had elapsed since the homicide. The press had written up the tragedy at that time, and it is a matter of common knowledge that there was much public excitement. Under such circumstances, it was a mistake to allow the jury to separate, and in all such cases unusual care should be taken to gain the assistance of the press in securing the proper administration of justice. The trial court having been informed of the true situation upon the motion for a new trial, it was an abuse of discretion, in my judgment, not to grant the motion.

 Commonwealth v. MacLeod (not to be reported).